Citation Nr: 0120652	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  00-23 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased evaluation for status post 
sympathetic reflex dystrophy of the left wrist and forearm, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott T. Pethybridge, Associate Counsel

INTRODUCTION

The veteran had active service from August 1953 until May 
1955.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board), from a November 1999 decision of the 
Department of Veteran's Affairs (VA) Regional Office in New 
York, New York (RO), which denied the increased rating sought 
on appeal.


REMAND

A preliminary review of the record shows that in November 
1998, the veteran requested his claim be re-examined due to 
an increase in the severity of his symptomatology relating to 
his service-connected status post sympathetic reflex 
dystrophy, left wrist and forearm.  Service connection for 
this disability was based upon, inter alia, VA examination 
dated in October 1992.  Here, the veteran's medical history 
included his being hit by a car and sustaining a fractured 
and dislocated left shoulder.  Upon examination, the examiner 
diagnosed the veteran with "reflex sympathetic dystrophy, 
left upper extremity, fracture/dislocation of the left 
shoulder, characterized by glossy, shiny skin of the whole 
left upper extremity and limited flexion extension and 
grasping of the left thumb and fingers as alleged due to 
pain."  However, in the veteran's most recent January 1999 
VA examination, the examiner made no diagnosis of reflex 
sympathetic dystrophy.

In a personal hearing in May 2001, the veteran complained 
that he sometimes had trouble stretching out his fingers or 
making a fist.  He complained that sometimes all his fingers 
hurt, and that some days he could hardly move his hand.  He 
testified he must use a brace at all times to allow use of 
his hand.  

In support of the contention that his hand was worsening, the 
veteran presented a June 2000, letter from a private 
physician diagnosing the veteran with "Carpal Tunnel 
Syndrome, left, moderate degree."  In a January 1999 
examination, the examiner diagnosed the veteran with 
"possible carpal tunnel syndrome, left wrist."  However, 
electrodiagnostic testing performed in February 1999 showed 
no carpal tunnel syndrome, and also presented normal studies 
of both the ulnar and median nerves.  Private 
electromyography, conducted in April 2000, resulted in a 
diagnosis of moderate left carpal tunnel syndrome.  In light 
of this evidence, the Board finds that another VA examination 
of the veteran's left upper extremity, from forearm to hand, 
along with current treatment records, would be helpful in 
reaching an equitable disposition of this claim.

During the pendency of the veteran's appeal, there was a 
significant change in the law pertaining to veteran's 
benefits.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), which modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new law affects claims 
pending on or filed after the date of enactment (as well as 
certain claims, which were finally denied during the period 
from July 14, 1999 to November 9, 2000).  This law eliminates 
the concept of a well-grounded claim, and provides that VA 
will assist a claimant in obtaining evidence required to 
substantiate a claim.  Specifically, the law requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of this notification, VA is 
required to inform the claimant as to what evidence the 
claimant is to provide and what evidence, if any, VA will 
attempt to obtain on the claimant's behalf.  This legislation 
is applicable to this veteran's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

The RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000.  The Board finds that 
it would be potentially prejudicial to the veteran if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747) 
(1992)). 

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal, further development of the case is necessary.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO should appropriately contact 
the veteran and request that he provide 
the names, addresses and dates seen of 
all health care providers that he has 
seen for treatment of his left upper 
extremity since November 1998.  After 
obtaining any necessary authorization 
from the veteran, the RO should obtain 
and associate with the file any medical 
records identified by the veteran that 
have not been previously obtained.

2.  The veteran should be afforded a VA 
neurological examination of his left 
upper extremity, from forearm to hand, to 
determine the severity of the service-
connected status post sympathetic reflex 
dystrophy of the left wrist and forearm.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
nerve(s) affected should be identified 
and the examiner should correlate the 
diagnosis to the most appropriate 
diagnostic code based upon the 
symptomatology shown.  It should be 
specifically stated whether carpal tunnel 
syndrome is present.  Since it is 
important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1 (2000), copies of all 
pertinent records in the veteran's claims 
files, or, in the alternative, the claims 
files, must be made available to the 
examiner for review.

3.  The RO is requested to review the 
entire file and undertake any additional 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (2000).

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review. 

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  No action is required of the veteran until he 
is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


